DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/19, 2/20/20 and 5/15/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (used in reference to foreign priority date April 11, 2017 but referencing US Publication No. 20180293552A1 for ease of use) in view of Li et al. (US 20180260793A1).
Regarding claim 1, Zhang et al. teaches,

inputting the damage area image to a pre-trained detection model to obtain a second suspected damage area, the detection model being configured to detect a location of the suspected damage area in the image (Para. 0156, lines 1-7: the vehicle component is processed to identify one or more damaged area locations and one or more damage types of the auto parts based on a particular model by using a component damage identification algorithm. The component identification model used to identify a vehicle component in an image can include a machine learning algorithm; Fig.14: step 1412).
determining a damage image feature based on the first suspected damage area (Para. 0077, lines 1-3: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions).
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072, lines 10-19: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For 
Zhang et al. does not expressly disclose,
performing image segmentation on the damage area image to obtain a first suspected damage area.
However, Li et al. teaches,
performing image segmentation on the damage area image (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment) to obtain a first suspected damage area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment 
Regarding claim 2, Zhang et al. teaches,
The method according to claim 1, wherein the determining a damage image feature based on the first suspected damage area (Para. 0077, lines 1-3: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5) and the second suspected damage area (Fig. 5: plurality of damage regions).
determining a first overlapping area formed by the first suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0078, lines 19-23: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component), and a second overlapping area formed by the second suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0048, lines 9-12: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1).
extracting an image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) and an image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm).
Zhang et al. does not expressly disclose,
comprises: performing image segmentation on the damage area image to obtain a first 
and superimposing the image feature of the first overlapping area and the image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches,
comprises: performing image segmentation on the damage area image (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment) to obtain a first vehicle component area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image).
and superimposing the image feature of the first overlapping area and the image feature of the second overlapping area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) to obtain the damage image feature (Para. 0151, lines 4-13: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and superimposing the image features taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13) and enhance the damage assessment (Li et al., Para. 0341, line 14).Regarding claim 3, Zhang et al. teaches,
The method according to claim 2, wherein the extracting an image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) and an image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm), comprises: extracting the image feature of the first overlapping area 
Zhang et al. does not expressly disclose the image segmentation limitation and image superimposing limitation of claim 2, from which claim 3 depends.
However, Li et al. teaches the image segmentation limitation and image superimposing limitation in claim 2, from which claim 3 depends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and superimposing the image features taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13) and enhance the damage assessment (Li et al., Para. 0341, line 14).Regarding claim 4, Zhang et al. teaches,
The method according to claim 1, wherein the method further comprises: acquiring a damaged component image of the target vehicle (Para. 0065, lines 23-25: the component that includes the damaged part in the local image in FIG. 4 is a front bumper).
and the third overlapping area being formed by the first suspected damage area and the second vehicle component area (Fig. 7, step S3; Para. 0048, lines 9-12: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1);
and determining numerical information characterizing a damage degree (Para. 0081, lines 8-13: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component) based on the coordinate of the third overlapping area in the three-dimensional space (Para. 0155; Para. 0156, lines 36-38: each three-dimensional damage data set can correspond to a particular damaged part of the plurality of damaged parts).
Zhang et al. does not expressly disclose,
performing image segmentation on the damaged component image to obtain a second vehicle component area.
acquiring a coordinate of a predefined vehicle feature point in the damaged component image.

determining a coordinate of a third overlapping area in a three-dimensional space, the coordinate being generated according to the mapping relationship.
However, Li et al. teaches,
performing image segmentation on the damaged component image (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment) to obtain a second vehicle component area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image).
acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi).
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: i), a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three-dimensional model (Para. 0344, lines 1-2: perform the 3D to 2D mapping).
determining a coordinate of a third overlapping area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344, lines 1-2: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13). .
Regarding claim 5, Zhang et al. teaches,
The method according to claim 4, wherein the method further comprises: determining a 
Zhang et al. does not expressly disclose the image segmentation limitation and coordinate mapping relationship limitation of claim 4, from which claim 5 depends.
However, Li et al. teaches the image segmentation limitation and coordinate mapping relationship limitation in claim 4, from which claim 5 depends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13).
Regarding claim 6, Zhang et al. teaches,
The method according to claim 5, wherein the method further comprises: outputting, according to the determined damage location (Para. 0040, lines 5-10: If it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation), damage type, numerical information (Para. 0081, lines 8-13: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component), and preset corresponding relationships between damage location, damage type, numerical information (Para. 0106, lines 2-8: the damaged part included in the damaged component and the damage type corresponding to the damaged part includes: identifying the damaged part and the damage type by using the damage clustering feature data as input data for a predetermined multi-classification gradient boosting decision tree model) and vehicle maintenance information, the vehicle maintenance information (Para. 0110, lines 10-13:  a vehicle maintenance plan is generated based on the damaged component, the damaged part in the damaged component, the damage type, information about a maintenance plan).
Zhang et al. does not expressly disclose the image segmentation limitation and coordinate mapping relationship of claim 5, from which claim 6 depends.
However, Li et al. teaches the image segmentation limitation and coordinate mapping 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing method of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13). Regarding claim 7, Zhang et al. teaches,
An apparatus (Fig. 10: vehicle damage assessment apparatus) for generating vehicle damage information (Para. 0005, lines 3-5: to quickly, accurately, and reliably identify specific information about a damaged part and a degree of a damaged vehicle component), the apparatus comprising: at least one processor (Para. 0009, lines 1-2: an image-based vehicle loss assessment apparatus is provided, including a processor).
and a memory storing instructions, wherein the instructions when executed by the at least one processor (Para. 0009, lines 2-4: and a memory that is configured to store a processor executable instruction, where when executing the instruction), cause the at least one processor 
inputting the damage area image to a pre-trained detection model to obtain a second suspected damage area, the detection model being configured to detect a location of the suspected damage area in the image (Para. 0156, lines 1-7: the vehicle component is processed to identify one or more damaged area locations and one or more damage types of the auto parts based on a particular model by using a component damage identification algorithm. The component identification model used to identify a vehicle component in an image can include a machine learning algorithm; Fig.14: step 1412).
determining a damage image feature based on the first suspected damage area (Para. 0077, lines 1-3: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions).
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072, lines 10-19: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions 
Zhang et al. does not expressly disclose,
performing image segmentation on the damage area image to obtain a first suspected damage area .
However, Li et al. teaches,
performing image segmentation on the damage area image (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment) to obtain a first suspected damage area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13).Regarding claim 8, Zhang et al. teaches,
The apparatus according to claim 7 (Fig. 10: vehicle damage assessment apparatus), wherein the determining a damage image feature based on the first suspected damage area (Para. 0077, lines 1-3: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5) and the second suspected damage area (Fig. 5: plurality of damage regions).
determining a first overlapping area formed by the first suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0078, lines 19-23: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component), and a second overlapping area formed by the second suspected damage area and the first vehicle component area (Fig. 7, step S3; Para. 0048, lines 9-12: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1).
extracting an image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) and an image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm).

comprises: performing image segmentation on the damage area image to obtain a first vehicle component area.
and superimposing the image feature of the first overlapping area and the image feature of the second overlapping area to obtain the damage image feature.
However, Li et al. teaches,
comprises: performing image segmentation on the damage area image (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment) to obtain a first vehicle component area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image).
and superimposing the image feature of the first overlapping area and the image feature of the second overlapping area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) to obtain the damage image feature (Para. 0151, lines 4-13: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and superimposing the image features taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13) and enhance the damage assessment (Li et al., Para. 0341, line 14).
Regarding claim 9, Zhang et al. teaches,
The apparatus according to claim 8 (Fig. 10: vehicle damage assessment apparatus), wherein the extracting an image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) and 
Zhang et al. does not expressly disclose the image segmentation limitation and image superimposing limitation of claim 8, from which claim 9 depends.
However, Li et al. teaches the image segmentation limitation and image superimposing limitation in claim 8, from which claim 9 depends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and superimposing the image features taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13) and enhance the damage assessment (Li et al., Para. 0341, line 14).Regarding claim 10, Zhang et al. teaches,
The apparatus according to claim 7 (Fig. 10: vehicle damage assessment apparatus), wherein the operations further comprise: acquiring a damaged component image of the target vehicle (Para. 0065, lines 23-25: the component that includes the damaged part in the local image in FIG. 4 is a front bumper).
the third overlapping area being formed by the first suspected damage area and the second vehicle component area (Fig. 7, step S3; Para. 0048, lines 9-12: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1).
and determining numerical information characterizing a damage degree (Para. 0081, lines 8-13: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component) based on the coordinate of the third overlapping area in the three-dimensional space (Para. 0155; Para. 0156, lines 36-38: each three-dimensional damage data set can correspond to a particular damaged part of the plurality of damaged parts).
Zhang et al. does not expressly disclose,
performing image segmentation on the damaged component image to obtain a second 
acquiring a coordinate of a predefined vehicle feature point in the damaged component image. 
establishing, based on the acquired coordinate and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle, a mapping relationship between the coordinate of the vehicle feature point in the damaged component image and the coordinate of the vehicle feature point in the three- dimensional model.
determining a coordinate of a third overlapping area in a three-dimensional space generated according to the mapping relationship.
However, Li et al. teaches,
performing image segmentation on the damaged component image to obtain a second vehicle component area (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment).
acquiring a coordinate of a predefined vehicle feature point in the damaged component image (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; 2D boundary points mi).
establishing, based on the acquired coordinate (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi) and a coordinate of the vehicle feature point in a pre-stored three-dimensional model of the vehicle (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; line 3: extract 3D coordinates Mi), a mapping 
determining a coordinate of a third overlapping area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image) in a three-dimensional space (Pg. 20, Algorithm 1 table: aligning 2D image with 3D CAD model; lines 3: 2D boundary points mi), the coordinate being generated according to the mapping relationship (Para. 0344, lines 1-2: perform the 3D to 2D mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13). Regarding claim 11, Zhang et al. teaches,

Zhang et al. does not expressly disclose the image segmentation limitation and coordinate mapping relationship limitation of claim 10, from which claim 11 depends.
However, Li et al. teaches the image segmentation limitation and coordinate mapping relationship limitation in claim 10, from which claim 11 depends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13).
Regarding claim 12, Zhang et al. teaches,
The apparatus according to claim 11 (Fig. 10: vehicle damage assessment apparatus), wherein the operations further comprise: outputting, according to the determined damage location (Para. 0040, lines 5-10: if it is identified that one to-be-processed image includes one or more vehicle components, information about location regions (which can be referred to as component regions here) of the vehicle components in the to-be-processed image is determined through calculation), damage type, numerical information (Para. 0081, lines 8-13: a damaged part corresponding to a damage with the highest damage degree in the damage type can be selected as the damaged part in the damaged component. Correspondingly, the damage type with the highest damage degree is determined as the damage type of the damaged component), and preset corresponding relationships between damage location, damage type, numerical information (Para. 0106, lines 2-8: the damaged part included in the damaged component and the damage type corresponding to the damaged part includes: identifying the damaged part and the damage type by using the damage clustering feature data as input data for a predetermined multi-classification gradient boosting decision tree model) and vehicle maintenance information, the vehicle maintenance information (Para. 0110, lines 10-13:  a vehicle maintenance plan is generated based on the damaged component, the damaged part in the damaged component, the damage type, information about a maintenance plan).
Zhang et al. does not expressly disclose the image segmentation limitation and coordinate mapping limitation of claim 11, from which claim 12 depends.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and determining a mapping relationship between the damaged vehicle and 3D model taught by Li et al. into the image processing apparatus of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13). Regarding claim 13, Zhang et al. teaches,
A non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor (Para. 0010, lines 1-4: A computer readable storage medium is provided, where the computer readable storage medium stores a computer instruction, and when the instruction is executed, the following steps are implemented), causes the processor to perform operations, the operations comprising: acquiring a damage area image of a target vehicle (Para. 0009, lines 4-7: the processor implements the following steps: obtaining to-be-processed images; examining the to-be-processed images, and identifying a 
inputting the damage area image to a pre-trained detection model to obtain a second suspected damage area, the detection model being configured to detect a location of the suspected damage area in the image (Para. 0156, lines 1-7: the vehicle component is processed to identify one or more damaged area locations and one or more damage types of the auto parts based on a particular model by using a component damage identification algorithm. The component identification model used to identify a vehicle component in an image can include a machine learning algorithm; Fig.14: step 1412).
determining a damage image feature based on the first suspected damage area (Para. 0077, lines 1-3: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions).
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072, lines 10-19: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions including the damaged part and its corresponding damage classifications (the damage classification is used to determine a damage type), and confidence levels (the confidence level herein is a parameter indicating a degree of authenticity of a damage type)).

performing image segmentation on the damage area image to obtain a first suspected damage area.
However, Li et al. teaches,
performing image segmentation on the damage area image (Para. 0129, lines 1-6: at step 506 (i.e., image segmentation), the cleaned image of the damaged vehicle is segmented into vehicle parts, i.e., the boundaries of the vehicle parts are determined and drawn. Segmentation is carried out in order to assess damage on a part-by-part basis, which makes for more robust damage assessment) to obtain a first suspected damage area (Para. 0131, lines 1-5: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate performing image segmentation on a damage area and superimposing the image features taught by Li et al. into the image processing of Zhang et al. in order to supplement and refine the damage assessment (Li et al., Para. 0065, lines 12-13).
Conclusion

Taliwal et al. (US 20170293894A1) teaches performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and, calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second sets of parts (Abstract, lines 5-13).
Gu et al. (CN 106600422A, see attached machine translation) teaches the feature vector and damaged part name and / or damaged area information are input and output respectively as the classification model, and the classification model is trained and determined (Para. 0028, lines 1-2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664     

/NANCY BITAR/Primary Examiner, Art Unit 2664